  4:20-cv-03075-JMG-CRZ Doc # 28 Filed: 02/05/21 Page 1 of 1 - Page ID # 75




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

AURANG ZEB,

                   Plaintiff,                           4:20-CV-3075

vs.
                                                           ORDER
ROBERT BENES, ASPEN HOME
BUILDERS, INC., ERIC GISH,
MITCH MYERS, and RACHEL
GLEASON,

                   Defendants.

      The plaintiff, a non-prisoner, has filed an application to proceed in forma
pauperis on appeal (filing 27). The plaintiff's application demonstrates that he
is eligible to proceed in forma pauperis.


      IT IS ORDERED that the plaintiff's application to proceed in
      forma pauperis (filing 27) is granted, and his appeal shall be
      processed without payment of fees.


      Dated this 5th day of February, 2021.

                                            BY THE COURT:


                                            John M. Gerrard
                                            Chief United States District Judge
